Title: To John Adams from William Cushing, 9 June 1802
From: Cushing, William
To: Adams, John



Dear Sir,
Scituate June 9. 1802—

Mrs. Cushing joins to present our best respects to you & Mrs Adams and our best wishes for your health & happiness. We returned through Providence, & have been unwell since we got home (the 4. May) with bad colds coughs & influenza, but are beginning to be restored. I hope to have the honor of calling upon you in the fall, when the new circuit begins. This new mode may make the burden rather lighter for some than to go to Washington twice a year; but I confess, I did think that your preceeding System had placed the Juciciary upon the best foundation that could be easily devised, after Eleven years deliberation.
Mrs. Parsons, who takes this will do herself the honor of making a Short call on Mrs Adams to day as she goes to Boston.
I have the honor to be as of old, Dear Sir, most respectfully, your humble Servt.
Wm Cushing—